DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Election/Restrictions (Election by Original Presentation)
It is noted that Election by Original Presentation is not limited to claim amendments relative to the originally presented claims.  See MPEP 819. Furthermore, MPEP 821.03 states “Claims added by amendment following action by the examiner, as explained in MPEP § 818.02(a), and drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145” (emphasis added to highlight the fact that the broader term “previously claimed” is referenced instead of “originally presented”). 
Claim 1 has been heavily amended by the Reply filed 01 June 2022 and now aligns with a different embodiment than originally claimed.  Furthermore, new claims 15-17 have been added that reflect the original embodiment that was recited in original claims 1, 2 and 3.
	Applicant also admits that claims 1 and 15 are directed to different embodiments.  See page 5 in which “Applicant notes that the application includes two embodiments for calculating an [sic] light incident angle θ one that uses a predetermined hole depth d and a negative correlation relationship to determine light incident angle θ and another that uses the light incident angle equal to the arctangent (r/d) …These two embodiments are now recited in claim 1 and 15, respectively.” (emphasis added)

The amended/newly submitted claim 1 and its dependent claims 2 and 3 are directed to an invention that is independent or distinct from the invention originally claimed (now recited in claims 15-17) for the following reasons.
This application contains claims directed to the following patentably distinct species. 
Species A:  claims 1-3 and 7; supported by Fig. 5, [0013]-[0015] is directed to an image detection scanning method in which the light incident angle is calculated according to a negative correlation relationship between the one or more predetermined hole depths corresponding to the plurality of areas on the surface, wherein the calculated light incident angle is higher when the one or more predetermined hole depths include both a shallower surface defect and deeper surface defects, and lower when the one or more predetermined hole depths include only shallower defects;
Species B:  Fig. 6, [0016]-[0017] directed to an image detect scanning method that calculates the light incident angle according to an arctangent of the predetermined hole depth to the predetermined hole radius of a predetermined surface defect corresponding to the plurality of areas on the surface.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  Species A employs a negative correlation relationship in which the incident angle is dependent upon a combination of two conditions in which the light incident angle a) is higher when the one or more predetermined hole depths include both a shallower surface defect and deeper surface defects, and b) lower when the one or more predetermined hole depths include only shallower defects.  Such conditions a) and b) are absent from Species B.  Likewise, Species B recites an equation (arctangent of the predetermined hole depth to the predetermined hole radius of a predetermined surface defect) that is not recited in Species A.  Thus, the species have mutually exclusive characteristics and have been admitted by Applicant as being directed to different embodiments.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; indeed, using a combination of hole depth conditions to determine light incident angle is a fundamentally different conditions-based principle of operation than using an equation such that the respective subject matters have acquired a separate status in the art; and
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); the search strategies for equation searching required for finding an equation (Species B) are different than the search strategies based on a logical combination of conditions.
Since applicant has received an action on the merits for the originally presented invention (now recited in claims 15-17), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 2, 3, and 7 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Response to Arguments
Applicant's arguments filed 01 June 2022 have been fully considered but they are not persuasive. 
Initially, it is noted that pages 5-8 of the Reply are directed to claim 1 which has now been withdrawn.
As to claim 15, applicant argues that the calculating step applying the arctangent function is not taught or suggested by the applied art.  
Significantly, Applicant admits, pg. 10, that “Applicant does not traverse the combination of Kurahashi in view of Terahai with Schell” (emphasis added).
Instead, Applicant asserts that the combination would not result in meeting the requirements of claim 15.  Applicant then argues that in Schell’s Figs. 4A, 5A the radius of the defect is irrelevant to calculating the defect depth.  Applicant further argues that L3 is greater than the radius of the defect and independent from the radius of the defect.  Applicant concludes that a person of ordinary skill in the art would have no reason to modify Kurahashi in view of Terahai according to Schell’s use defect radius in part to calculate light incident angle such that it is Applicant’s own disclosure that teaches the benefits of using both predetermined hole depth and radius to calculate light incident angle.
Applicant further argues there is no teaching or suggestion in Schell of any reason why a light incident angle should be determined according to a predetermined hole radius and that if the proposed modification or combination were made it would change the principle of operation of the prior art invention being modified.  In this regard, Applicant alleges that the purpose of Schell is to calculate defect height or depth, with defect radius being irrelevant such that modifying Schell’s teaching to calculate light incident angle according to defect depth and radius would change the principle of operation of Schell. 
Curiously, Applicant does not explain how the alleged principle of operation would be changed.  Moreover, Applicant misunderstands MPEP 2143.01 being cited to support their argument.  The relevant reference whose principle of operation is at issue in this MPEP section is the primary reference.  Kurahashi is the primary reference, not Schell.
In further rebuttal to Applicant’s line of argument summarized above it is noted that Schell, in Figs. 4A-B, [0019], [0031], [0047]-[0050] and Figs. 5A-B, [0053]-[0058] teaches that defects cast shadows or otherwise have a detectable size expressed as a length/radius (L, L3, L4 in the figures) which is a variable that can be can be measured.  Thus by knowing/setting angle of incidence (θ) and measuring the Length/radius one may calculate the defect depth (D) using an elementary trigonometric tangent function of tan θ = D/L .  
In other words, Schell provides conclusive evidence that using the elementary trigonometric tangent function of tan θ = D/L that relates light incidence angle, defect radius, and defect depth is conventional in the same field of detecting and analyzing surface defects.  Thus, contrary to Applicant’s argument, it is not only Applicant’s disclosure but also Schell that has suggested applying this basic trigonometric function to defect detection and specifically to defect radius, depth and light incident angle to detect such defects.  Indeed, Schell states “It will be appreciated that the angle at which the light is projected may be determined based on an expected height or depth of the defect” in [0039].
Conversely and by applying a rudimentary equation rearrangement (tangent to inverse tangent (aka arctangent), if the defect depth is a known variable (claimed as “arctangent of a predetermined hole depth”) then it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have applied the same elementary trigonometric principle using an arctangent function to calculate the angle of incidence needed to yield shadows of a known size (claimed as “predetermined hole radius”) and thereby calculate the light incident angle according to a an arctangent of the predetermined hole depth to the predetermined hole radius of a predetermined surface defect corresponding to the plurality of areas on the surface because a) doing so provides a consistent, known shadow size that can be controlled so that the shadow and thereby the defects can be more consistently and accurately detected (e.g. apply the arctangent equation to determine an optimal shadow size that matches the detectable area/field of view of a detection or is otherwise of sufficient size in the detection image to permit accurate image analysis of the defect), b) Schell's defect shadows (e.g. L3, L4) may span the entire radius of the defect and is indicative of the defect radius because it may encompass the radius values of each of the defects); c) Schell explicitly motivates calculating the angle of incidence based on an expected (predetermined) height, depth of the defect in [0039] which would involve applying the same arctangent equation being claimed.
Applicant's arguments effectively ignore that basic trigonometric principles are involved in the "calculating the incident angle" step and that the equations taught by Schell can be mathematically rearranged (simply inverted) to calculate incidence angle in a manner wholly obvious to one of ordinary skill in the art as detailed above and particularly because [0039] specifically motivates doing so by adjusting incidence angle based on expected defect depth/height.  
In contrast to Applicant's arguments about Schell and changing the principle of operation of Schell, Schell teaches broader principles than those recognized or appreciated by Applicant particularly in terms of routine rearrangement of a known equation in a nearly identical context and given the explicit motivation to do so in [0039] for the related and suggested concept adjusting incidence angle based on expected depth/radius.
Moreover, a routine and wholly obvious rearrangement of the same equation used by Schell results in claimed equation relationship in which the unknown is the incidence angle and the known variables are (predetermined hole radius equivalent to defect shadow size L3,L4) and predetermined hole depth.  In other words, Schell's unknown variable is hole depth and the knowns are L3 and incidence angle such that merely rearranging the same equation and using a different set of known/unknown variables the claimed calculation of incidence angle would result and be obvious to one of ordinary skill in the art applying well-known mathematical techniques of trigonometry and equation rearrangement and variable substitution particularly in view of the motivation in [0039].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 mixes and matches singular and plural word forms to the point where the claim is confusing and indefinite: to wit “setting a predetermined hole depths and a predetermined hole radius according to a depth and radius of a predetermined surface defects to be detected”.    While this appears to be the result of a poor English language translation the issues created are not so straightforward and create confusion.  Are there plural depths being set or just one?  Are these depth(s) set for plural defects or just one?
	Claims 16 and 17 are indefinite due to their dependency upon claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurahashi (US 2017 /0365050 A1), Terahai (US 2021/0018446 A1) and Schell (US 20170102288 A1).
Claim 15
	In regards to claim 15, Kurahashi discloses an image detection scanning method for object surface defects, comprising: 
	
	sequentially moving one of a plurality of areas on a surface of an object to a detection position 
{see Figs. 1A, 1B, 2 in which cylindrical body 100 is sequentially moved to detection positions via rotation mechanism 2a and rotation control part 12 per [0085]-[0088], [0108]-[0113]}; 
providing light by a light source component facing the detection position; the light illuminating the detection position with a light incident angle less than or equal to 90 degrees relative to a normal line of the area located at the detection position
{illumination means 3a, 3b and illumination control part 13, Figs. 1A, 1B, 2 illustrating the claimed angle and further discussed in [0069], [0150], [0105]-[0109]}; 
capturing a detection image of each of the areas sequentially located at the detection position by a photosensitive element according to the light 
{image capturing means 4, Figs. 1A, 1B, 2, [0107]-[0113]},
wherein the photosensitive element faces the detection position and a photosensitive axis of the photosensitive element is parallel to the normal line {see Figs. 1A, 1B},
wherein the step of illuminating the detection position by the light with the light incident angle of less than or equal to 90 degrees comprises:



Terahai is an analogous reference in the same field of detecting surface defects/irregularities using different illumination angles.  See Figs. 3a-c, 5c-g, 6a-d, 7, 9, and 25.  Terahai uses the same principle as the present invention which is to detect shadows casts from different illumination angles and detected by a camera directly above the object being tested having a photosensitive axis parallel to the normal line.  See [0010], [0060]-[0062], [0068]-[0072].
Terahai also teaches


{see Figs. 25 illustrating low, intermediate and high angle illumination relative to various types of surface defects and their hole depths (shallow, deep), [0227]-[0254]};
adjusting a position of the light source according to the light incident angle 
driving the light source to output the light after the step of adjusting the position of the light source {Fig. 13, [0255]-[0258]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kurahashi’s surface inspection device and method to include 
adjusting a position of the light source component according to various light incident angles that vary based on defect types and hole depths; and driving the light source component to output the light after the step of adjusting the position of the light source component as taught by Terahai because doing so merely combines prior art elements according to known methods to yield predictable results.
Schell is a highly relevant and analogous reference from the same field of surface defect detection based on specular reflection and solves the same problem of applying oblique angle lighting to determine defect hold depth.  See abstract, Figs. 1, 6, [0005]-[0011] and cites below.
Schell, in Figs. 4A-B, [0019], [0031], [0047]-[0050] and Figs. 5A-B, [0053]-[0058] teaches that defects cast shadows the length (L) of which can be measured; thus by knowing/setting angle of incidence (θ) Schell teaches calculating the defect depth (D) or height (H) using an elementary trigonometric tangent function of tan θ = D/L .  Conversely, if the defect depth is a known variable (claimed as “setting a predetermined hole depth” and “arctangent of the predetermined hole depth”) then it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have applied the same elementary trigonometric principle using an arctangent function to calculate the angle of incidence needed to yield shadows of a known size (claimed as setting a predetermined hole radius”) and thereby calculate the light incident angle according to an arctangent of the predetermined hole depth to the predetermined hole radius (e.g. the range of L3 encompasses the radius value) of a predetermined surface defect corresponding to the plurality of areas on the surface because a) doing so provides a consistent, known shadow size that can be controlled so that the shadow and thereby the defects can be more consistently and accurately detected (e.g. apply the arctangent equation to determine an optimal shadow size that matches the detectable area/field of view of a detection or is otherwise of sufficient size in the detection image to permit accurate image analysis of the defect) and b) Schell explicitly motivates calculating the angle of incidence based on an expected (predetermined, e.g. set) height, depth of the defect [0039] which would involve applying the arctangent equation being claimed.

    PNG
    media_image1.png
    424
    633
    media_image1.png
    Greyscale



In other words, Schell provides conclusive evidence that using the elementary trigonometric tangent function of tan θ = D/L that relates light incidence angle, defect radius, and defect depth is conventional in the same field of detecting and analyzing surface defects.  Thus, contrary to Applicant’s argument, it is not only Applicant’s disclosure but also Schell that has suggested applying this basic trigonometric function to defect detection and specifically to defect radius, depth and light incident angle to detect such defects.  Indeed, Schell states “It will be appreciated that the angle at which the light is projected may be determined based on an expected height or depth of the defect” in [0039].
Conversely and by applying a rudimentary equation rearrangement (tangent to inverse tangent (aka arctangent), if the defect depth is a known variable (claimed as “arctangent of a predetermined hole depth”) then it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have applied the same elementary trigonometric principle using an arctangent function to calculate the angle of incidence needed to yield shadows of a known size (claimed as “predetermined hole radius”) and thereby calculate the light incident angle according to a an arctangent of the predetermined hole depth to the predetermined hole radius of a predetermined surface defect corresponding to the plurality of areas on the surface because a) doing so provides a consistent, known shadow size that can be controlled so that the shadow and thereby the defects can be more consistently and accurately detected (e.g. apply the arctangent equation to determine an optimal shadow size that matches the detectable area/field of view of a detection or is otherwise of sufficient size in the detection image to permit accurate image analysis of the defect), b) Schell's defect shadows (e.g. L3, L4) may span the entire radius of the defect and is indicative of the defect radius because it may encompass the radius values of each of the defects); c) Schell explicitly motivates calculating the angle of incidence based on an expected (predetermined) height, depth of the defect in [0039] which would involve applying the same arctangent equation being claimed.
Applicant's arguments effectively ignore that basic trigonometric principles are involved in the "calculating the incident angle" step and that the equations taught by Schell can be mathematically rearranged (simply inverted) to calculate incidence angle in a manner wholly obvious to one of ordinary skill in the art as detailed above and particularly because [0039] specifically motivates doing so by adjusting incidence angle based on expected defect depth/height.  
In contrast to Applicant's arguments about Schell and changing the principle of operation of Schell, Schell teaches broader principles than those recognized or appreciated by Applicant particularly in terms of routine rearrangement of a known equation in a nearly identical context and given the explicit motivation to do so in [0039] for the related and suggested concept adjusting incidence angle based on expected depth/radius.
Moreover, a routine and wholly obvious rearrangement of the same equation used by Schell results in claimed equation relationship in which the unknown is the incidence angle and the known variables are (predetermined hole radius equivalent to defect shadow size L3,L4) and predetermined hole depth.  In other words, Schell's unknown variable is hole depth and the knowns are L3 and incidence angle such that merely rearranging the same equation and using a different set of known/unknown variables the claimed calculation of incidence angle would result and be obvious to one of ordinary skill in the art applying well-known mathematical techniques of trigonometry and equation rearrangement and variable substitution particularly in view of the motivation in [0039].
Claim 16
In regards to claim 16, Kurahashi discloses wherein in the step of sequentially moving the plurality of areas on the surface to the detection position, the object is rotated in a clockwise direction or a counterclockwise direction to move the plurality of areas on the surface to the detection position {see above citations for claim 15 re sequentially moving while noting the directional rotation arrows (clockwise/counter-clockwise)}.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kurahashi, Terahai, and Schell as applied to claims 15 and 16 above, and further in view of Yoneda (US 20060050499 A1).
Claim 17
In regards to claim 17, Kurahashi discloses
when the detection images sequentially located at the detection position and captured by the photosensitive element
the photosensitive element capturing another detection image of each of the areas sequentially located at the detection position according to the another light image capturing means 4, Figs. 1A, 1B, 2 [0025], [0107]-[0113], [0168]}.
Yoneda is analogous art that is solving a similar problem of ensuring sufficient brightness for image capturing/scanning of a work piece that is moving per abstract, [0001], [0054] and cites below.  Yoneda is but one example of many references demonstrating the conventional nature of providing sufficient illumination for image capturing.  Indeed, Yoneda teaches a controlled light irradiation device 1 having a plurality of lighting elements 11 that provide light to a detection position at various, different light incident angles as illustrated in Figs. 1, 8, 20 and [0099], [0104].  Yoneda also teaches that when detection images do not satisfy predetermined brightness, illuminating the detection position by another light with another light incident angle relative to the normal line {see Figs. 4, 8, [0060]-[0067], [0071], [0103]}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kurahashi’s surface inspection device and method to include illumination control in which, when detection images do not satisfy predetermined brightness, illuminating the detection position by another light with another light incident angle relative to the normal line as taught by Yoneda because Yoneda motivates such brightness control provides uniform, sufficient brightness that greatly reduces or makes unnecessary image compensation after the scan is complete, improves scan precision and prevents false detection as explained in [0011]-[0014].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486